Citation Nr: 9920971	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina 


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left ankle gunshot wound, currently rated 30 percent 
disabling.

3.  Entitlement to special monthly compensation based on loss 
of use of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and rated the disorder 10 percent 
disabling, and which denied an increased rating for the 
veteran's service-connected left ankle disability.  After a 
personal hearing in November 1995, the hearing officer 
continued the denials of increased ratings for PTSD and the 
left ankle disability and also denied special monthly 
compensation based on loss of use of the left foot.

This case was previously before the Board in June 1997, when 
it was remanded to the RO for further development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  PTSD is manifested primarily by sleep disturbance, 
anxiety and depression; the disability is productive of 
definite, but not considerable, social and industrial 
impairment, and reduced reliability and productivity are not 
shown.  

3.  The postoperative residuals of a left ankle gunshot wound 
include a solid surgical ankylosis (arthrodesis) in 10 
degrees plantar flexion, complaints of pain, and moderate 
incomplete paralysis of the deep peroneal nerve.  
CONCLUSIONS OF LAW

1.  A 30 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7 and Part 4, 
Code 9411 (effective prior to and from November 7, 1996).

2.  A 40 percent combined rating for ankle disability, based 
on a separate 10 percent rating for deep peroneal nerve 
impairment in addition to a 30 percent rating for ankylosis, 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a, Code 5270, 4.124a, Code 8523 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased disability compensation 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent clinical record with the criteria in VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
When there is a question as to which of two disabilities 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In determining the current level 
of impairment, the disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  It is, however, the present 
level of disability, which is of primary concern.  

With respect to orthopedic disabilities involving limited 
range of motion, assertions of functional disability due to 
pain must be evaluated according to 38 C.F.R. §§ 4.10, 4.40 
(1998).  38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based on lack of 
usefulness of the affected part or system and medical 
examination must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, a full 
description of the disability upon the person's ordinary 
activities.  In addition, 38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.  Painful motion is an important fact of disability 
and it is intent of the Rating Schedule to recognize painful 
motion with joint pathology as productive of disability.  
38 C.F.R. § 4.59.  

A.  PTSD

The veteran contends that his PTSD is more disabling than 
currently evaluated and, thus, warrants increased 
compensation.  

The veteran's service medical records show that he served in 
Vietnam from December 1968 to October 1969.  His military 
decorations and awards include the Purple Heart Medal.

On VA psychiatric examination in January 1994, the veteran 
reported experiencing depression in regard to recent family 
problems he was experiencing.  He had sleep disturbances of 
periodic nightmares that occurred every one to two weeks, 
particularly if he had seen a war movie on TV.  He reported 
problems with his "nerves" and that he occasionally 
experienced "breakdowns" and cried for no reason.  He said 
that he thought of Vietnam daily because of his left foot and 
ankle injury.  Such recollections were moderately 
distressful.  He reported several occasions of suicidal 
ideation without intent, moderate hypervigilance, and 
exaggerated startle response, but no consistent 
irritability/anger.  He denied a history of mental health 
services other than several counseling contacts at the VA 
outpatient clinic.  The veteran said that following his 
service discharge he attended college for six months studying 
business administration before quitting due to loss of 
interest.  Thereafter, he worked in finance company 
management for six to seven years before starting his current 
job as part owner of a pawnshop for the past 11 years.  His 
current financial status was "okay".  He said that when he 
was not working he typically did "nothing".  He watched TV, 
and had no other recreational activities.  He had few friends 
and socialized little.  On mental status evaluation, he  was 
found to be well oriented in time, place and person, 
displayed no gross distractibility, no memory deficits.  He 
reported his mood as "lousy", and a general feeling that he 
is "taken advantage of a lot".  The veteran said that his 
PTSD claim was initiated because he "thought something was 
wrong" but was unable to identify exactly what that was.  He 
was unable to estimate how much of his current problem was 
due to PTSD.  

Following psychological testing, the veteran's examining 
psychologist concluded that the veteran appeared to meet the 
criteria for mild PTSD.  He observed that the veteran appears 
to have avoided the major pitfalls of substance abuse and 
complete social isolation, though he could be in danger of 
increasing the latter should he be discharged from his 
current work, which apparently provided his major contact 
with people other than his family.  He also noted that 
complicating the veteran's presentation was apparent 
dysthymia secondary to chronic pain and long-standing 
physical disability from his leg wound, which tended to serve 
as a precipitant of Vietnam recollections.  Mild PTSD and 
moderate dysthymia were diagnosed.  

At a personal hearing on appeal before a hearing officer at 
the RO in November 1995, the veteran said that he was a self-
employed pawnbroker.  In this capacity, he had recent 
problems getting along with people and it was getting more 
difficult for him to work with the public.  He reported 
symptoms which included social isolation, flashbacks and an 
exaggerated startle response.  

VA outpatient treatment records from September 1991 to 
September 1995 include reports of evaluation and treatment 
for problems with anxiety, tension and depression provided to 
the veteran on six occasions beginning in August 1993.  In 
October 1993, he reported reduced feelings of anxiety, 
tension and depression but some periods of stress/tension 
associated with work pressures.  Anxiety disorder with 
depression was diagnosed.  Prescribed medications included 
Zoloft and Ativan.  

On VA PTSD examination in December 1997, the veteran related 
that his emotional condition had remained essentially 
unchanged for the prior two years or so.  The examiner noted 
that the veteran exhibited no inappropriate behavior, had no 
impairment of thought processes and communication, no 
delusions or hallucinations and no loss of ability to 
maintain personal hygiene.  The veteran was oriented to 
person, time and place.  There was no impairment of memory 
and no obsessive or ritualistic behavior, which interfered 
with routine activities.  He had no interference with rate of 
flow of speech and no irrelevant illogical obscure speech 
patterns.  The veteran had some sense of anxiety of a mild 
nature and no panic attacks.  It was noted that he felt 
depressed for the past two years or so with a lack of 
interest and general feelings of sadness.  He had no impaired 
impulse control.  He has interrupted sleep and flashbacks 
about three times a week.  He isolated himself and often did 
not spend a lot of time around people.  It was noted that he 
never had any inpatient psychiatric treatment and was not 
currently seeing a psychiatrist or taking any psychotropic 
medications.  

The veteran denied any alcohol or drug problems.  He worked 
in his own business as a pawnbroker and was married for the 
last 24 years to his third wife.  He got along well with his 
wife and his two children.  He was not real close to friends 
or family, had limited interest in activities, and spent most 
of his time with guns.  On mental status examination, he was 
described as alert, cooperative, casually dressed, responsive 
to questions and willing to volunteer information.  There 
were no loosened associations or flights of ideas, bizarre 
motor movements, or tics.  His mood was pleasant and calm, 
and his affect was appropriate.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented in time, place and person.  His memory, both recent 
and remote, was good.  Insight, judgment and intellectual 
capacity appeared to be adequate.  PTSD was diagnosed.  The 
veteran's GAF score was assessed as 60.  The examiner 
commented that the veteran had some mild occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of decreased ability to perform 
occupational tasks; although, generally functioning 
satisfactorily with routine behavior, self-care and 
conversation.  


Analysis

Under the criteria effective prior to November 7, 1996, a 
10 percent rating is warranted for PTSD where there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
is warranted for PTSD where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  A 50 percent rating is warranted for PTSD where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. Part 4, 
Code 9411.  

Under criteria effective November 7, 1996, a 10 percent 
rating is warranted for PTSD where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: Flattened affect; circumstantial circumlocutory, 
or stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-termed memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for reasons of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent decision, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  OGCPREC 9-93 (November 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  With these considerations in mind, 
the Board will address the merits of the claim at issue.  

The veteran asserts that his PTSD is more severe than 
evaluated, and is manifested by anxiety, depression and 
flashbacks, disturbed sleep and a tendency towards isolation.  
Recent VA psychiatric examination and evaluations revealed 
symptoms of depressed mood, anxiety and some chronic sleep 
impairment.  On January 1994 examination, PTSD was assessed 
as mild.  On more recent VA examination in December 1997, it 
was reported that mental status examination was within normal 
limits; it was noted that symptoms of PTSD resulted in some 
mild occupational impairment, occasional decrease in work 
efficiency and intermittent decreased ability to perform work 
related tasks. 

Symptoms of the veteran's PTSD most nearly approximate the 
criteria for the next higher, 30 percent, rating, reflecting 
definite impairment from PTSD, under the rating criteria, in 
effect prior to November 7, 1996; and a complex of 
psychiatric symptoms producing occasional decrease in work 
efficiency due to depression, anxiety and sleep problems 
under rating criteria in effect from November 7, 1996.  This 
determination is based on the findings reported in December 
1997, reflected in the closing comments of the VA examiner.  
Accordingly, a 30 percent rating is warranted for the PTSD. 

The criteria for a yet higher rating of 50 percent for PTSD 
are not satisfied under either applicable rating standard.  
In this regard, the medical evidence does not demonstrate a 
symptom complex of PTSD productive of considerable social and 
industrial impairment.  By his own accounts, the veteran 
remains able to function adequately at work and at home.   
Nor does PTSD produce a loss of occupational functioning due 
to symptoms such as flattened affect, memory defects, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, etc.  

B.  Left Ankle Gunshot Wound Residuals

Service medical records show that in September 1969, the 
veteran sustained a gunshot wound to the left lower extremity 
resulting in multiple open comminuted fractures of the distal 
left tibia and fibula at the ankle and destruction to the 
talus and ankle joint.  No artery or nerve involvement was 
reported.  The wounds required debridement on the day of 
injury and four units of whole blood transfusion.  After 
initial treatment, the veteran was transferred to Japan to 
the 249th General Hospital for delayed primary closure of his 
wounds.  He was then air evacuated to the United States, 
where he underwent rehabilitation.  At that time the veteran 
had persistent left ankle pain and a markedly limited range 
of motion as well as a 5/8-inch shortening in the left leg 
which required a heel lift build-up of the shoe.  There was 
also minimal dorsiflexion of the left ankle and minimal 
inversion, eversion.  

In July 1970, a left ankle arthrodesis was performed by use 
of an iliac bone graft and internal compression screw 
fixation of the talotibial joint.  It was noted that this 
type procedure was chosen in order to avoid further 
shortening of the veteran's leg.  Nine months post initial 
fusion, in April 1971, a second surgical procedure was 
performed.  A cortical iliac crest bone plug was placed 
across the fusion site with minimal clean-out of the 
underlying pseudoarthrosis site and removal of the 
compression screw.  At three months post surgery, the veteran 
was able to ambulate with the use of a rocker-bottom sole 
shoe with a full-length steel shank and progressed to full 
weight bearing.  He achieved maximum hospital benefits in 
October 1971.  While awaiting a medical board evaluation, he 
was involved in a motor vehicle accident.  Injuries from the 
accident extended his hospitalization to August 1972, at 
which time he was presented to a physical evaluation board 
for separation from active duty due to medical disability.

On initial VA examination in February 1973, it was noted that 
the veteran sustained a gunshot wound to the left instep, 
with the missile going through the ankle and traveling 
vertically through the tibia.  He had a normal posture and 
walked with a limp.  There was scarring over the left lower 
extremity, to include an L-shaped scar on the left medial 
foot 3 inches in one direction and 2 inches in the other 
direction and indicated to be the entrance wound of the 
missile.  A 5 1/2 inch scar was noted over the left medial 
calf from surgical removal of the slug.  A 1-7/8 inch scar 
was present over the medial lower left leg running vertically 
and superior to the medial malleolus.  The veteran's left 
ankle was found to ankylosed at the joint, and he was unable 
to flex the first and second toes of the left foot.  He had 
decreased light touch and pain sensation of the great and 
second toes of the left foot.  An X-ray of the left foot and 
ankle was interpreted to reveal an old healed comminuted 
fracture with mild bone loss involving the distal third of 
the tibia.  The fragments were in good union with mild 
widening deformity.  There was an old healed fracture of the 
mid and distal third juncture of the fibula.  The fragments 
were in good union with mild overriding.  There was bony 
fusion of the ankle joint.  There were moderate traumatic 
arthritic changes involving the proximal intertarsal 
articulation and mild demineralization of the bone structure.  

Service connection for residuals of a gunshot wound of the 
left lower extremity with ankylosis of the left ankle was 
established by a September 1973 rating decision.  This 
disorder was rated 30 percent disabling, effective from 
December 1972.  

In April 1993, the veteran was hospitalized at a VA medical 
center with complaints of mid and hindfoot pain especially on 
prolonged standing, walking or when walking on uneven 
surfaces.  It was noted that he had tried custom molded shoes 
and a PTB (patella tendon bearing) weight bearing caliber 
brace, which gave him some relief.  He requested more 
definitive treatment for his complaints due to the nature of 
his job, which required him to be on his feet for extended 
periods.  On surgical consultation, it was determined that 
the veteran would benefit from a triple arthrodesis 
(effectively converting him to a pantalar fusion).  A general 
physical examination on admission was unremarkable except for 
both lower extremities.  The right leg was found to be 1 inch 
shorter than the left.  He had scarring on the lower leg due 
to previous surgery and from his injuries.  He had no ankle 
motion but the foot was in approximately 20 to 25 degrees of 
equinus.  Stressing the subtalar and midfoot joints produced 
pain.  He underwent a triple arthrodesis of the left foot.  
Post surgery, he initially ambulated non-weight bearing, on 
crutches.  The pain reportedly progressively lessened and he 
had good sensation and circulation of the foot.  He was 
discharged home for a period of convalescence.  

A follow-up evaluation of the veteran's left ankle in August 
1993 found the ankle to be satisfactory with X-rays and wound 
described as looking "good."  The ankle was reported to be in 
10 degrees of plantar flexion.  Use of a short leg removal 
walking boot was recommended.  

On VA examination in January 1994, it was noted the veteran 
recently had a left ankle arthrodesis.  He was unable to flex 
or extend the ankle.  Slight tenderness was reported on 
manipulation of the foot.  The veteran said he had constant 
foot pain.  

Clinical notes compiled between September 1994 and March 1995 
by a private physician, Richard L. Rauch, M.D., at the Bowman 
Gray School of Medicine, Pain Control Clinic reveals that the 
veteran was followed at this facility for chronic left ankle 
pain.  Treatment included Methadone.  

An official X-ray of the veteran's left ankle in May 1995 
revealed evidence of bone screws and wire in the left ankle 
with fixation of the talus, calcaneus and navicular bone.  
There was also evidence of old osteomyelitis involving the 
distal tibia, presumably secondary to old healed trauma of 
the tibia and fibula.  

When he was seen by Dr. Rauch in June 1995, the veteran 
reported good pain relief and improvement in his activity 
level.  He reported he worked at his pawnshop every other 
week.  He was continued on Methadone, though it was indicated 
that he would attempt to taper this medication as tolerated.  

At a personal hearing in November 1995, the veteran described 
his recent left ankle surgery and subsequent evaluation and 
treatment.  He said that he experienced continuous pain 
exacerbated by any strenuous activity or prolonged standing.  
He had to walk with a cane and attended a pain clinic 
monthly.  He was given Methadone for pain and was also 
receiving nerve blocks on a temporary basis.  

A VA orthopedic clinic progress note, dated in September 
1995, notes that the veteran reported a backing out of the 
metallic screws used in the triple arthrodesis in 1993.  
Physical examination revealed arthrodesis of the left ankle 
with satisfactory position of the left foot.  There were two 
screws, which were lying beneath the skin on the medial 
aspect of the talonavicular joint.  There was tenderness to 
palpation over the screw heads and on the lateral aspect of 
the talotibial joint.  He had limited range of motion in the 
subtalar and midtarsal regions of the foot.  Sensation in the 
plantar aspect of the foot was intact.  

Clinical notes dated between January 1996 and November 1997 
show that the veteran continued to receive evaluations and 
treatment from Dr. Rauch for neuropathic pain of the left 
foot and ankle.  In August 1996, it was noted that he was to 
receive Methadone for four months and Vicodin for break 
through pain.  It was further indicated that this medication 
regimen would be continued because the veteran's symptoms 
were well controlled.  It was also noted that he had a 
positive response to lumbar sympathetic blockade in the past, 
but since his symptoms were currently well controlled, 
further blocks were not desired.  

In December 1996, the veteran reported his left ankle pain as 
unchanged in quality, 4/10 in intensity, described as 
continuous, dull ache over his lateral and medial malleolus 
with occasional sharp shooting pain.  

On a VA joint examination in December 1997, the veteran's 
medical history was reviewed, and it was noted that in 1994 
he underwent a triple arthrodesis due to his post-traumatic 
degenerative joint disease and constant pain.  Since that 
time, he had continued to have pain and was followed in the 
pain clinic.  He was now able to get around with the frozen 
ankle and a cane, was able to do his job, but continued to 
experience midfoot pain.  This was especially true after a 
long drive or on sitting for an extended period.  

On physical examination, the veteran walked with a typical 
frozen ankle type gait along with the help of a cane.  He had 
a complete arthrodesis of the left ankle without any 
dorsiflexion or plantar flexion.  The ankle joint and 
metatarsal area were quite painful simply on palpation.  The 
arthrodesis was completely stable, but the veteran was 
reported to be in "no way pain free."  On neurological 
examination, there was no sensation over the left great toe 
and the medial aspect of the second toe, indicative of a deep 
peroneal nerve injury.  Otherwise, the neurological 
examination appeared to be completely within normal limits.  
X-rays of the left ankle showed a triple arthrodesis with 
degenerative joint disease.  Status post triple arthrodesis, 
left ankle, secondary to a gunshot wound to the left ankle 
with complete fusion and continued pain and degenerative 
joint disease and left deep peroneal nerve injury were 
diagnosed.  The examiner observed that a review of the 
veteran's claims file revealed that he had a breakdown of a 
previous arthrodesis with severe midfoot pain along with 
degenerative joint disease due to traumatic arthritis of the 
left ankle prior to his triple arthrodesis.  At the present 
time, the veteran had complete ankylosis, but continuing pain 
with numbness over the left first and second toes secondary 
to deep peroneal nerve injury.  The examiner commented that 
some of the veteran's pain apparently has been healed with 
the triple arthrodesis, but because of the severe arthritis, 
the veteran was continuing to still have midfoot pain, which 
appeared to be a major problem for him.  

In September 1998, Dr. Rauch reported that the veteran's 
complaints of left foot and ankle pain continued with pain 
levels assessed as 8/10.  It was noted that pain would vary 
in accordance with the veteran's stress and activity levels.  

Analysis

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion less than 30 degrees.  A 
40 percent evaluation is warranted if the ankle is fixed in 
plantar flexion at an angle between 30 and 40 degrees or in 
dorsiflexion at an angle between zero and 10 degrees.  A 
40 percent evaluation requires that the ankle be fixed in 
plantar flexion at an angle of more 40 degrees; in 
dorsiflexion at an angle of more than 10 degrees; or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. Part 4, Code 5270.  

Essentially, the veteran has no range of motion in his left 
ankle.  His multiple surgeries, including the most recent in 
April 1993, have produced an ankylosis indicated to be 10 
degrees in plantar flexion.  This  surgery was done to allow 
him to function as best as possible while reducing pain 
associated with prolonged activities such as standing.  

The Board notes that the rating for the veteran's 
service-connected gunshot wound residuals of the left ankle 
has been in effect for more than 20 years and is protected at 
its current level.  38 U.S.C.A. § 110 (West 19910; 38 C.F.R. 
§ 3.951(b) (1998).  Under the applicable rating criteria 
cited above, his ankle would have to be locked in plantar 
flexion at an angle of more than 40 degrees, dorsiflexion at 
an angle of more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity, for the next 
higher rating of 40 percent to be warranted.  None of these 
criteria are met.  Following the latest ankle fusion in early 
1993, all the private and VA medical evidence shows fusion at 
10 degrees plantar flexion. 

At this juncture, the Board notes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
(1998) is warranted to evaluate any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain or movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, in this case, 
there is no basis for a rating in excess of 30 percent based 
on limitation of motion due to pain or functional loss, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59, as even 
with pain factored in, disability consistent with ankylosis 
in positions warranting a 40 percent rating is not shown.  

However, the deep peroneal nerve injury noted on the most 
recent VA examination is part and partial of the veteran's 
service-connected gunshot wound residuals of the left ankle. 
In Estaben v. Brown, 6 Vet. App. 259 (1994), the Court held 
that separate ratings are appropriate if none of the 
symptomatology of one condition duplicates or overlaps the 
symptomatology of another condition arising out of the same 
injury.  

38 C.F.R. § 4.124(a), Diagnostic Code 8523 provides for 
10 percent evaluation for moderate incomplete paralysis of 
the deep peroneal nerve.  A 20 percent rating requires severe 
incomplete paralysis.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating shall be 
for mild, or, at most, the moderate degree.  38 C.F.R. 
§ 4.124(a).  Note preceding Code 8510.  

In this case, the veteran has sensory impairment of the  toes 
and pain attributed to peroneal nerve damage.  These are 
distinct and separate manifestations, not included in the 
30 percent evaluation awarded under Diagnostic Code 5270.  
The Board concludes that these manifestations may, under the 
guidelines for rating incomplete paralysis cited above, be 
reasonably characterized as representative of moderate 
incomplete paralysis, warranting a separate 10 percent rating 
under Diagnostic Code 8523.  In this regard the Board finds 
significant the nature and amounts of pain medication 
prescribed for pain associated with peroneal nerve damage.  
Severe incomplete paralysis would require recognition of 
functional limitations already encompassed in the rating for 
ankylosis.  Consequently, a separate rating for peroneal 
nerve impairment in excess of 10 percent is not warranted.  
The 30 percent rating for ankylosis combined with the 10 
percent rating for peroneal nerve impairment results in a 
combined rating of 40 percent.  38 C.F.R. § 4.25.  For 
information purposes, the Board notes that 40 percent is the 
maximum rating permitted for disability of a lower extremity 
with involvement wholly below the knee.  38 C.F.R. §§ 4.68, 
4.71a, Code 5165. 




ORDER

A 30 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.  

A combined 40 percent rating for residuals of a left ankle 
gunshot wound, based on a 10 percent rating for deep peroneal 
nerve damage in addition to a 30 percent rating for 
ankylosis, is granted subject to the regulations governing 
payment of monetary awards.  


REMAND

The criteria for establishing loss of use of a foot are 
outlined in 38 C.F.R. § 4.63.  Findings reported on VA 
examination in December 1997 do not provide sufficient data 
to make an assessment under § 4.63 in this case. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file, then schedule the veteran for an 
examination by an orthopedic specialist 
to determine whether he indeed has loss 
of use of the left foot.  The examiner 
should be provided a copy of the criteria 
in 38 C.F.R. § 4.63, and the findings 
reported should be wholly responsive to 
those criteria.  The examiner should also 
review the veteran's claims folder, and 
should ( in light of the hospital 
admission notation in April 1993 that the 
veteran's foot was in 20 or 25 degrees 
equinus) offer an opinion as to whether 
the triple arthrodesis in 1993 was, at 
least in part, to correct a footdrop.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is notified.  The veteran and his representative are free 
to furnish additional evidence and argument to the RO while 
the case is in REMAND status. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



